Citation Nr: 0902620	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for rhinitis. 

3.  Entitlement to service connection for enlarged prostate. 

4.  Entitlement to service connection for bilateral hand 
neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a skin rash, claimed as due to exposure to 
Agent Orange, service connection for rhinitis, service 
connection for enlarged prostate, and service connection for 
bilateral hand neuropathy.  He perfected a timely appeal to 
that decision.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in May 2007, the veteran requested a personal 
hearing by videoconference at the local RO.  The hearing was 
scheduled to be conducted at the Nashville, Tennessee RO on 
October 12, 2007; however, the veteran failed to report to 
the scheduled hearing.  As the record does not contain 
further indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's requests for a hearing to be withdrawn.  38 
C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran maintains that service connection is warranted 
for a kin rash, rhinitis, enlarged prostate and bilateral 
hand neuropathy, all of which he claims developed as a result 
of his period of active duty in Vietnam.  The veteran 
indicates that he flew into Danang, Vietnam and waited there 
for his ship for two weeks; as such, he believes that he was 
exposed to Agent Orange which has resulted in the claimed 
disabilities.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

Under VA's duty to assist, VA is obliged to perform a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (4) (2008).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
specific bases for remand are set forth below.  

The service medical records indicate that, at his enlistment 
examination in July 1968, the veteran reported a history of 
hay fever; he was noted to have mild allergic rhinitis.  
Clinical evaluation of the sinuses was normal.  The veteran 
was seen in October 1969 for complaints of urethral 
discharge; he was diagnosed with urethritis, acute, due to 
Gonococcus.  He was again seen at the dispensary in May 1970, 
at which time it was noted that he has persistent urethral 
discharge since treatment for GC in February 1970; he was 
subsequently treated for mild prostatitis in March 1970.  On 
examination, the prostate was boggy and tender.  There was a 
small lesion, nonulcerative, located on the posterior portion 
of the penile shaft.  The impression was prostatitis, acute.  
On June 30, 1970, the veteran was seen for a rash under both 
arms for the past 3 weeks; he was treated with calamine 
lotion.  He was again seen on July 2, 1970, at which time it 
was noted that he had heat rash under the arms; the examiner 
stated that the veteran appeared to have contact dermatitis.  

Post service records show that the veteran has received 
treatment for a skin rash, variously diagnosed.  During a 
clinical visit in October 2004, the veteran complained of 
intermittent numbness, pain and weakness of both upper 
extremities all the way to the fingers.  The pertinent 
diagnoses were chronic neck pain with atypical bilateral 
upper extremity pain and numbness, arthralgia of multiple 
joints, and erectile dysfunction.  When seen in November 
2004, the veteran complained of sores with severe itching.  
The assessment was folliculitis with secondary cellulitis.  
During a clinical visit on June 10, 2005, the veteran 
complained of a rash on the groin and under both arms.  The 
diagnosis was rash, trunk and groin.  Following a subsequent 
evaluation, the examiner reported an assessment of 
dermatitis; the examiner stated that he suspected that this 
started out as a heat rash or fungal infection and is now 
superimposed with folliculitis.  In October 2005, the veteran 
was seen with complaints of painful bumps on his body; he was 
diagnosed with Agent Orange, multiple siotes, and skin 
abscess, chronic.  During a clinical visit in December 2005, 
the veteran indicated that he had been doing well except that 
his sinus was acting up.  

In May 2006, the veteran underwent an Agent Orange 
examination.  He was diagnosed with erectile dysfunction, 
benign hypertrophy of the prostate without urinary 
obstruction, and personal history of exposure to Agent 
Orange.  In May 2006, the veteran also underwent a 
dermatology consultation, and was diagnosed with 
folliculitis.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c) (4) (2008).  In this appeal, there 
is no medical opinion addressing the question of whether 
there exists a medical relationship, if any, between service 
and the veteran's current disabilities; such a medical 
opinion would be helpful in resolving these claims.  See 38 
U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) 
(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  An examination is needed in order to obtain an 
informed opinion as to the relationship between the currently 
claimed disabilities and service.  

In addition, on his application for compensation, dated in 
December 2005, the veteran indicated that he began receiving 
Social Security disability benefits in 2003.  And, during a 
neuropsychological evaluation in January 2005, it was noted 
that the veteran has been on disability since 2001.  A VA 
compensation award form (VA Form 21-8947), dated in June 
2006, reflects that the veteran is currently in receipt of 
monthly Social Security benefits.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that, where 
VA has notice that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. 
App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  
Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  See Tetro v. Gober, supra.  Accordingly, it 
should be clarified if the veteran is in receipt of SSA 
disability or other benefits and, if so, his SSA records 
should be obtained in connection with his claims.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should contact the SSA for the 
purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the veteran's 
successful claim for SSA disability 
benefits.  Any attempts to obtain these 
records which are ultimately unsuccessful 
must be documented in the claims folder.  

2.  The veteran should be afforded a VA 
neurology examination to determine 
whether the veteran has bilateral hand 
neuropathy.  If bilateral hand neuropathy 
is identified, the neurologist is to 
indicate the likely cause of the disease.  
Specifically, the examiner is to opine 
whether the bilateral hand neuropathy is 
as least as likely as not (50 percent 
possibility or greater) due to service, 
including exposure to Agent orange.  
Complete reasons and bases are to be 
provided for the opinion rendered.  

3.  The veteran should also be afforded 
an examination determine the nature and 
etiology of any current rhinitis or 
allergy condition.  Based upon the 
examination results and the review of the 
claims folder, the examiner should 
determine whether the veteran has chronic 
rhinitis or other allergy condition.  
With respect to each chronic condition 
found to be present, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder was present in service and 
if so, whether the disorder clearly and 
unmistakably exist prior to the veteran's 
entrance onto active duty.  With respect 
to any such disorder which the examiner 
believes existed prior to the veteran's 
entrance onto active duty, the examiner 
should provide an opinion as to whether 
the disorder clearly and unmistakably 
underwent no chronic increase in severity 
as a result of service.  With respect to 
any currently present disorder which the 
examiner believes was not present during 
military service, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
the veteran's military service.  The 
supporting rationale for all opinions 
expressed must also be provided.  

4.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his claimed 
enlarged prostate.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  After the completion of the 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
enlarged prostate is etiologically 
related to any event or injury in 
service, including acute prostatitis 
noted in service.  The reasons and bases 
for all opinions should be provided.  

5.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of his skin rash, 
variously diagnosed.  The claims folder 
must be made available to the examiner 
for review before the examination.  After 
the completion of the examination and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not the veteran's 
current skin rash is etiologically 
related to the veteran's military 
service, to include the skin rash for 
which he was treated during service? The 
reasons and bases for all opinions should 
be provided.  

6.  The AOJ is at liberty to issue any 
additional VCAA notification that is 
deemed necessary.  


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



